Case: 18-40081      Document: 00514722829         Page: 1    Date Filed: 11/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-40081                      November 14, 2018
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
PATRICK FITZGERALD ESTER,

                                                 Petitioner - Appellant

v.

DALLAS JONES, Warden,

                                                 Respondent - Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:17-CV-106


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Patrick Fitzgerald Ester, federal prisoner # 06862-041, appeals the
district court’s grant of summary judgment and denial of his 28 U.S.C. § 2241
petition challenging his disciplinary conviction that resulted in the
disallowance of 27 days of good conduct time and other sanctions.                             Ester
argues, as he did in the district court, that the disciplinary proceedings failed
to comport with due process because there was insufficient evidence to support


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40081    Document: 00514722829      Page: 2    Date Filed: 11/14/2018


                                 No. 18-40081

his conviction for fighting with another person.           He contends that the
Disciplinary Hearing Officer (DHO) fabricated evidence by misconstruing
statements from the reporting officer that Ester was acting aggressively when
he was found wrestling another inmate.
      On appeal from the denial of a § 2241 petition, the district court’s factual
findings are reviewed for clear error, and its conclusions of law are reviewed
de novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003). We review a
district court’s ruling on summary judgment de novo, employing the same
standard used by the district court. McFaul v. Venezuela, 684 F.3d 564, 571
(5th Cir. 2012).
      When a prisoner has a liberty interest in good-time credits, disallowance
of such credits must comply with minimal procedural requirements.              See
Henson v. U.S. Bureau of Prisons, 213 F.3d 897, 898 (5th Cir. 2000). However,
“[p]rison disciplinary proceedings are not part of a criminal prosecution, and
the full panoply of rights due a defendant in such proceedings does not apply.”
Wolff v. McDonnell, 418 U.S. 539, 556 (1974). Rather, a disciplinary proceeding
comports with due process if, among other things not at issue in this appeal,
there is “some evidence” in the record to support the disciplinary conviction.
Richards v. Dretke, 394 F.3d 291, 294 (5th Cir. 2004).
      In the instant case, the incident report states that the reporting officer
observed Ester fighting and wrestling in an aggressive manner, as evidence by
the fact that he and the inmate were bumping into the locker and the bunk.
Thus, Ester’s argument is without support. Moreover, we do not independently
assess witness credibility or reweigh the evidence in determining whether
there is some evidence to support a disciplinary conviction. Richards, 394 F.3d
at 294.   The incident report constitutes “some evidence” to support the




                                        2
    Case: 18-40081    Document: 00514722829     Page: 3   Date Filed: 11/14/2018


                                 No. 18-40081

disciplinary conviction, and Ester did not establish a due process violation. See
Richards, 394 F.3d at 294.
      Accordingly, the district court did not abuse its discretion in granting
summary judgment or in denying § 2241 relief. See McFaul, 684 F.3d at 571;
Christopher, 342 F.3d at 381.        The judgment of the district court is
AFFIRMED.




                                       3